DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/8/2022 has been entered.
 
Response to Amendment

	Claims 1-2 are currently amended.
	Claims 3-6 are previously presented.
	Claim 7 is original.
	Claims 8-20 are withdrawn.

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  

Such claim limitation(s) is/are:
Regarding claim 1, the computerized controller is taken to invoke 35 U.S.C. 112(f) as a specialized hardware and associated programming stored thereon (see control processor of [0049] – a generic controller).
Regarding claim 1, a spatial angular light valve is taken to invoke 35 U.S.C. 112(f) as a “liquid crystal light valve” of [0004], [0043], [0096], [0101] of the instant specification as a beam shaping unit as a masks with image patterning via pixel addressable masking.  See also optically addressed light valve 380/polarizer 382 of [0054].

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
 
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to 

Claims 1-7 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 1, the specialized hardware associated with the computerized controller is not detailed in the specification and was invoked under 35 U.S.C. 112(f) and therefore a rejection under 35 U.S.C. 112(a) is appropriate.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, the claim limitation “computerized controller” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. 

 
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the 

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-4 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by DeMuth (US 2017/0219855).

James A. DeMuth is a common inventor to both DeMuth (US 2017/0219855) and the instant application.  The DeMuth reference has an effective filing date of 6/29/2016 which is before the effective filing date of the instant invention (5/11/2017).

The applied reference has a common joint inventor (DeMuth) with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in 

	Regarding claim 1, DeMuth discloses: a controller ([0022]), a DLP ([0024]), and a powder bed receiving the two-dimensional patterned light beam (see claim 4, [0020]).  That the splay is a rotation of the liquid crystal polarization states is understood by one of ordinary skill in the art.  That the splay is a rotation of the liquid crystal polarization states is understood by one of ordinary skill in the art.  See claim 4.

	Regarding claim 2, DeMuth discloses: a photoconductor (see DLP of [0024]) which has a voltage pattern imprinted on it.  A photoconductor more likely than not as understood by one of ordinary skill in the art turns electricity/voltage into a pattern of light passing through the photoconductor.

	Regarding claim 3, DeMuth discloses: an angle which the light passes through the DLP (see Fig. 1 – any angle even a normal angle can be considered the angle).

	Regarding claim 4, DeMuth discloses: wherein the DLP has multiple pixels/zones (see col. 1, ll. 46-62 – selected locations are zones as understood by one of ordinary skill in the art).

Claims 1-4 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by El-Dasher (US 2014/0252687).

Regarding claim 1, El-Dasher discloses: a controller (see processor controls of abs), liquid crystal polarizer/mask (see abs), and powder bed (see powder bed/substrate 20 of abs, throughout).

Regarding claim 2, El-Dasher discloses: wherein the LCD mask modifies the pattern (see pattern of [0022]) by refracting (see shaping by LC polarization rotator) (see optical pattern of [0022], mask 14 of [0024]).

	Regarding claim 3, El-Dasher discloses: an angle which the light passes through the DLP (see Fig. 1 – any angle even a normal angle can be considered the angle – see pattern of [0022]).
	
	Regarding claim 4, El-Dasher discloses: wherein the DLP has multiple pixels/zones (see Fig. 7, addressed arrays of pixels of [0022] – selected locations are zones as understood by one of ordinary skill in the art).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not benegated by the manner in which the invention was made.



1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 5 is rejected under 35 U.S.C. 103 as being obvious over DeMuth (US 2017/0219855) and further in view of Buller (US 2017/0239892).

Regarding claim 5, DeMuth discloses: wherein the spatially angular light valve refracts the two-dimensional patterned light beam into a reformatted pattern (see LC optic of claim 4).
DeMuth does not disclose: wherein the patterned light is one of a superposition of linear deflections.
In the same field of endeavor of additive manufacturing (see title, abs) as DeMuth, Buller discloses: wherein the fluctuating pattern of light (see [0065], [0074]) is a superposition of linear deflections (polarizations).
To add the superposition of linear deflections (polarizations) of Buller to the additive manufacturing apparatus of DeMuth would have had the benefit that it improved the signal intensity and decreased the signal to noise ratio ([0177]), which was desirable in DeMuith.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the manner of operating the diodes to have the superposition of polarizations as in Buller as in the apparatus of El-Dasher to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the decreasing of the signal-to-noise ratio, which was desirable in DeMuth.

Claim 5 is rejected under 35 U.S.C. 103 as being obvious over El-Dasher (US 2014/0252687) and further in view of Buller (US 2017/0239892).

Regarding claim 5, El-Dasher discloses: wherein the spatially angular light valve refracts the two-dimensional patterned light beam into a reformatted pattern (see LC optic patterning of [0022]).
El-Dasher does not disclose: wherein the patterned light is one of a superposition of linear deflections.
In the same field of endeavor of additive manufacturing (see title, abs) as El-Dasher, Buller discloses: wherein the fluctuating pattern of light (see [0065], [0074]) is a superposition of linear deflections (polarizations).
To add the superposition of linear deflections (polarizations) of Buller to the additive manufacturing apparatus of El-Dasher would have had the benefit that it improved the signal intensity and decreased the signal to noise ratio ([0177]), which was desirable in El-Dasher.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the manner of operating the diodes to have the superposition of polarizations as in Buller as in the apparatus of El-Dasher to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the decreasing of the signal-to-noise ratio, which was desirable in El-Dasher.

Claim 6 is rejected under 35 U.S.C. 103 as being obvious over DeMuth (US 2017/0219855) and further in view of Shusteff (US 2018/0015672).

6, DeMuth does not disclose: further comprising Fourier optics, wherein the spatial angular light valve is positioned between the Fourier optics to form an arbitrary pattern.
In the same field of endeavor of additive manufacturing as DeMuth (see title, abs) and reasonable pertinent to the problem DeMuth was trying to solve regarding powder bed light patterning (see [0006], [0014]-[0015]), Shusteff discloses: Fourier optics (see [0025] and projection optics of Fig. 2), wherein the light valve (see spatial light modulator 24) is positioned between the Fourier optics and defines multiple discrete zones (see zone/focal plane of [0029]) arranged to pattern and redirect the light in different direction in response to stimuli, where an arbitrary pattern can be formed (see patterns of [0013]-[0016], [0025]).
The use of the Fourier optics of Shusteff in the additive manufacturing light patterning apparatus of DeMuth would have been the selection of a known design for its intended uses, which was desirable in DeMuth.  See MPEP 2144.06-07 regarding the art-recognized suitability for an intended purpose.
Such an additive had the benefit that it allowed for the additive manufacturing apparatus/system which could produce arbitrary and aperiodic 3D geometries at an improved rate with better surface control ([0009]), which was desirable in DeMuth.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the Fourier optics of Shusteff with the LC optic AM apparatus of DeMuth to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the production of arbitrary and aperiodic 3D geometries at an improved rate with better surface control, which was desirable in DeMuth.

Claim 6 is rejected under 35 U.S.C. 103 as being obvious over El-Dasher (US 2014/0252687) and further in view of Shusteff (US 2018/0015672).

6, El-Dasher does not disclose: further comprising Fourier optics, wherein the spatial angular light valve is positioned between the Fourier optics to form an arbitrary pattern.
In the same field of endeavor of additive manufacturing as El-Dasher (see title, abs) and reasonable pertinent to the problem El-Dasher was trying to solve regarding powder bed light patterning (see [0006], [0014]-[0015]), Shusteff discloses: Fourier optics (see [0025] and projection optics of Fig. 2), wherein the light valve (see spatial light modulator 24) is positioned between the Fourier optics and defines multiple discrete zones (see zone/focal plane of [0029]) arranged to pattern and redirect the light in different direction in response to stimuli, where an arbitrary pattern can be formed (see patterns of [0013]-[0016], [0025]).
The use of the Fourier optics of Shusteff in the additive manufacturing light patterning apparatus of DeMuth would have been the selection of a known design for its intended uses, which was desirable in El-Dasher.  See MPEP 2144.06-07 regarding the art-recognized suitability for an intended purpose.
Such an additive had the benefit that it allowed for the additive manufacturing apparatus/system which could produce arbitrary and aperiodic 3D geometries at an improved rate with better surface control ([0009]), which was desirable in El-Dasher.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the Fourier optics of Shusteff with the LC optic AM apparatus of El-Dasher to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the production of arbitrary and aperiodic 3D geometries at an improved rate with better surface control, which was desirable in El-Dasher.

Claim 7 is rejected under 35 U.S.C. 103 as being obvious over DeMuth (US 2017/0219855) and further in view of Yoo (US 2014/0065194).

6, El-Dasher does not disclose: wherein the bed further comprises multiple powder bed chambers.
In the same field of additive manufacturing and control over such processes as DeMuth (see title, abs), Yoo discloses: a plurality of equipment assemblies to fabricate multiple objects with a single controller ([0096]-[0101], in particular [0099]).
To duplicate the powder bed chambers as in Yoo in the AM apparatus of DeMuth would have been considered a duplication of essential working parts to one of ordinary skill in the art before the effective filing date.  See MPEP 2144.04(VI)(B) regarding the obviousness of duplication of essential working parts.
To duplicate the powder bed chambers of DeMuth had the benefit that it allowed for the creation of multiple, identical or different, objects from the same controller (see abs, Fig. 1) which was desirable in DeMuth.  Additive manufacturing apparatuses with multiple powder bed chambers were known in the art before the effective filing date and were suitable configurations for such systems (see Yoo Fig. 1, claims 23-24).
Therefore, it would have been obvious to one of ordinary skill in the art to duplicate the powder beds/essential working parts of DeMuth as in the additive manufacturing apparatus of Yoo to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the creation of multiple objects simultaneously with the same controller, which was desirable in DeMuth.

Claim 6 is rejected under 35 U.S.C. 103 as being obvious over El-Dasher (US 2014/0252687) and further in view of Shusteff (US 2018/0015672).

Regarding claim 6, El-Dasher does not disclose: further comprising Fourier optics, wherein the spatial angular light valve is positioned between the Fourier optics to form an arbitrary pattern.

To duplicate the powder bed chambers as in Yoo in the AM apparatus of El-Dasher would have been considered a duplication of essential working parts to one of ordinary skill in the art before the effective filing date.  See MPEP 2144.04(VI)(B) regarding the obviousness of duplication of essential working parts.
To duplicate the powder bed chambers of DeMuth had the benefit that it allowed for the creation of multiple, identical or different, objects from the same controller (see abs, Fig. 1) which was desirable in El-Dasher.  Additive manufacturing apparatuses with multiple powder bed chambers were known in the art before the effective filing date and were suitable configurations for such systems (see Yoo Fig. 1, claims 23-24).
Therefore, it would have been obvious to one of ordinary skill in the art to duplicate the powder beds/essential working parts of El-Dasher as in the additive manufacturing apparatus of Yoo to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the creation of multiple objects simultaneously with the same controller, which was desirable in El-Dasher.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUY F MONGELLI whose telephone number is (571)270-7904. The examiner can normally be reached M-F 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOE DEL SOLE can be reached on (571)272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GUY F MONGELLI/Patent Examiner, Art Unit 1743